DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/17/2022 amended claim 1 and cancelled claim 3.  Claims 1 and 4-8 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 20080236190 A1).
Regarding claim 1, Tsuchiya teaches a projector (P) that modulates and projects light emitted from a light source, the projector (P) comprising: a first cooling target comprising a component configuring the projector; a cooling device (10) configured to cool the first cooling target; and an exterior housing accommodating the first cooling target and the cooling device (10), wherein the cooling device (10) includes: a first compressor (12) configured to compress working fluid in a gas phase; a condenser (14) connected to the first compressor (12) and configured to condense the working fluid in the gas phase compressed by the first compressor (12) into the working fluid in a liquid phase; a first expander (16; [0037]) connected to the condenser (14) and configured to decompress the working fluid in the liquid phase condensed by the condenser (14), the first expander (16) being configured to change the working fluid in the liquid phase to the working fluid in a mixed phase of the liquid phase and the gas phase; a first evaporator (18) connected to the first expander (16) and configured to change the working fluid flowed from the first expander (16) to the working fluid in the gas phase with heat transferred from the first cooling target, the first evaporator (18) being configured to discharge the changed gas-phase working fluid to the first compressor (12); a first pipe (13) connecting the first compressor (12) and the condenser (14); a second pipe (15) connecting the condenser (14) and the first expander (16); and a base (40) to which the first compressor (12), the condenser (14), and the first expander (16) are fixed, the first evaporator (18) is provided outside of the base (40), and the first pipe (13) and the second pipe (15) are provided in the base (40; Fig. 2 and 3).  Tsuchiya further teaches at least a part of portions other than the first pipe (13) and the second pipe (15) in the base (40) is formed of a material other than metal ([0044], [0047]).
Tsuchiya does not explicitly teach the second pipe (15) is provided entirely in the base (40; Fig. 2 and 3).
Tsuchiya teaches the second pipe (15) connects the condenser (14) to the expander (16), which are located entirely in the base (40; Fig. 2).  When Base (40) is rotated, the condenser (14) to the expander (16) inside are also rotated.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the second pipe (15) also located entirely in the base (40), because it is a matter of common sense.  
Furthermore, having the second pipe (15) is provided entirely in the base (40) a simple rearrangement of parts.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Tsuchiya further teaches the first pipe (13, 63) being formed of metal (Fig. 7 and 8; [0063]), but Tsuchiya does not explicitly teach the first and second pipe (13 and 15) are formed of metal.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tsuchiya such that the other tube connected to the condenser (14) also made with the same material as the first pipe; because it provides greater convenience using the same type of pipe for the whole system.  
Furthermore, metal, plastic/rubber are popular pipe materials in cooling arts.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to metal pipe; because it is a proven and effective technology thereby reduce undue experimentation.
Regarding claim 4, Tsuchiya further teaches a first pressure of the working fluid which is discharged from the first compressor (12) and flowing into the first expander (16) via the first pipe (13), the condenser (14), and the second pipe (15) is higher than a second pressure of the working fluid which is discharged from the first expander (16) and flowing into the first compressor (12) via the first evaporator (18), and the first compressor (12), the condenser (14), and the first expander (16) on a high-pressure side are fixed to the base (40; Fig. 1-8).
Regarding claim 7, Tsuchiya further teaches the cooling device (10) includes a third pipe (17) connecting the first expander (16) and the first evaporator (18) and a fourth pipe (11) connecting the first evaporator (18) and the first compressor (12), the third pipe (17) includes: a first flow pipe connected to an outflow part from which the working fluid flows out in the first expander (16); a first connection pipe (portion of 17 going from 16 to 18) connected to an inflow part into which the working fluid flows in the first evaporator (18); and a first coupler separably coupling the first flow pipe and the first connection pipe to each other, the fourth pipe (11) includes: a second connection pipe (portion of 11 going from 18 toward 12) connected to an outflow part from which the working fluid flows out in the first evaporator (18); a second flow pipe connected to an inflow part into which the working fluid flows in the first compressor (12); and a second coupler separably coupling the second connection pipe and the second flow pipe to each other, and the first flow pipe and the second flow pipe are provided in the base (40; Fig. 1-8).
Regarding claim 8, Tsuchiya further teaches the first connection pipe (portion of 17 going from 16 to 18) and the second connection pipe (portion of 11 going from 18 toward 12) are provided outside of the base (40; Fig. 2).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Kuriaki (US 20150198869 A1) and in further view of Chae (US 20160356537 A1).
Regarding claim 5, Tsuchiya does not explicitly teach a second cooling target housed in the exterior housing, wherein the cooling device (10) includes: a second expander connected to the first expander (16) and configured to decompress the working fluid in the liquid phase flowing from the first expander (16); a second evaporator connected to the second expander and configured to change, with heat transferred from the second cooling target, the working fluid in the liquid phase flowing from the second expander to the working fluid in the gas phase; and a second compressor connected to the first compressor (12) and the second evaporator and configured to compress the working fluid in the gas phase flowing from the second evaporator, the second compressor being configured to discharge the working fluid in the gas phase to the first compressor (12).
Kuriaki teaches the light source being cooled by a second expander (25) configured to decompress the working fluid in the liquid phase; a second evaporator (18, 19, 20) connected to the second expander (25) and configured to change, with heat transferred from the second cooling target, the working fluid in the liquid phase flowing from the second expander (25) to the working fluid in the gas phase; and a second compressor (42a) connected to the second evaporator (18, 19, 20) and configured to compress the working fluid in the gas phase flowing from the second evaporator (18, 19, 20), the second compressor (42a) being configured to discharge the working fluid in the gas phase ([0006]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tsuchiya with Kuriaki; because it provides improved cooling to the light sources.
Kuriaki does not teach the second expander connected to the first expander (16) and configured to decompress the working fluid in the liquid phase flowing from the first expander (16); the second compressor connected to the first compressor (12) and, the second compressor being configured to discharge the working fluid in the gas phase to the first compressor (12).
Chae teaches the second expander (240) connected to the first expander (150 and 140) and configured to decompress the working fluid in the liquid phase flowing from the first expander (150 and 140); the second compressor (210) connected to the first compressor (110) and, the second compressor (210) being configured to discharge the working fluid in the gas phase to the first compressor (110).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tsuchiya and Kuriaki with Chae; because it provides a simple circuit using a common condenser for cooling two targets thereby eliminating unnecessary duplication of parts.
Regarding claim 6, the combination of Tsuchiya, Kuriaki and Chae consequently results in the second expander (240 of Chae) and the second compressor (210 of Chae) are fixed to the base (40; Fig. 1-8 of Tsuchiya).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding the amended limitation of claim 1, applicant/s argue,
Duct 50, as illustrated in Tsuchiya, is not a portion of rotator 40, which the Examiner has claimed is equivalent to the claimed base. Therefore, Applicant respectfully submits that "wherein at least a part of portions other than the first pipe and the second pipe in the base is formed of a material other than metal" cannot be disclosed by Tsuchiya, as duct 50 is not a portion of rotator 40. At best, it is only disclosed that duct 50 can be made of non-metallic components (Paragraph [0044]) and that rotator 40 can dispose an evaporator 18 into the duct 50 (Paragraph [0047]).  (Remarks; p. 8).
The amended claim 1 recites, “at least a part of portions other than the first pipe and the second pipe in the base is formed of a material other than metal.”  It appears that applicant/s interpret the above claim language to limit “a part of portions in the base, other than the first pipe and the second pipe, is formed of a material other than metal.”  For the purpose of examination, the above claimed limitation is interpreted as “at least a part of portions, other than the first pipe and the second pipe in the base, is formed of a material other than metal.”

	Applicant/s also argue,
Additionally, the Office Action admits that Tsuchiya teaches the first pipe being formed of metal but does not explicitly teach the first and the second pipe being formed of metal. The Office Action instead argues that that it would have been obvious to one of ordinary skill in the art to modify Tsuchiya such that the other pipe was also made with the same material as the first pipe because it provides greater convenience using the same type of pipe for the whole system. See Page 5. 
Applicant disagrees. Tsuchiya discloses that pipes can be wound with insulating material and that a base 40 (rotator 40) can include ducts formed of insulating material. See Paragraphs [0044] and [0047].  In Tsuchiya, it is described that "[t]he refrigerant which has flowed into the radiator 14 performs heat exchange between the refrigerant and the air blown by the fan 14F in the radiator to radiate heat. The refrigerant which has radiated the heat in the radiator 14 enters the capillary tube 16 disposed between the rotator 40 and the duct 50 through the refrigerant pipe 15. While the refrigerant passes through the capillary tube 16, the pressure thereof is reduced." 
In contrast, the instant application describes that it is possible to have working fluid 
stably flow through the first pipe and the second pipe (and thus stably circulate the fluid in the cooling device) while maintaining a lightweight design of the projector. See Paragraphs [0115- 0119], etc. In particular, the working fluid compressed by the compressor 51 flows through the first pipe 551. The working fluid condensed by the condenser 52 flows through the second pipe 552. That is, the working fluid having pressure higher than the pressure of the working fluid flowing in the other parts in the cooling device 5 flows through the first pipe 551 and the second pipe 552. See Paragraph [0113].  While the refrigerant pipe 15 in Tsuchiya is working with cooled air (and therefore needs less rigid structural requirements), the second pipe in the present application contains higher pressure, higher temperature working fluid, which means that a more rigid material (e.g., metal) would be required in order to stably transport the working fluid throughout the device. Therefore, having different portions of the base made of different materials other than metal (as used for the pipes) serves the double purpose of maintaining structural rigidity for portions of the projector for metal tubes while reducing the weight of the base portion. Therefore, it would not have been obvious to one of ordinary skill in the art that the same material would have been used for both a first and second pipe.  (Remarks; p. 8-9).
Examiner respectfully disagrees.  Choosing metal for the pipe is a matter of design choice that does not produce unexpected results.  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Lastly applicant/s argue, 
Furthermore, the Examiner contends that having a second pipe provided entirely in the base is a simple rearrangement of parts. See Page 4 of the Office Action. 
Applicant respectfully disagrees. Paragraph [0121] of the instant application describes "it is possible to unitize the components on the high-pressure side in the cooling device 5. Therefore, it is possible to simplify an assembly process for the cooling device 5 and make it easy to configure the cooling device 5 having durability against high pressure."  The claimed invention does not simply rearrange parts for no functional reason; rather, arranging the parts in such a fashion unitizes the components for high-pressure working fluid in the cooling device 5, which simplifies the assembly process for the device, makes it easy to configure the cooling device 5 to be durable against high pressure, and at the same time makes the cooling device lighter because only the pipes are made of metal. Therefore, Applicant respectfully submits that the Office Action characterizing the claims as a "simple rearrangement of parts" is improper. 
For at least the foregoing reasons, Applicant submits that claim 1 is patentably distinct from the cited art.  (Remarks; p. 9).
Examiner respectfully disagrees.  First, there is no evidence that having “a second pipe provided entirely in the base” “simplifies the assembly process for the device” and “makes it easy to configure the cooling device 5 to be durable against high pressure.”  Second, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Here, Tsuchiya teaches the second pipe (15) connects the condenser (14) to the expander (16), which are located entirely in the base (40; Fig. 2).  When Base (40) is rotated, the condenser (14) to the expander (16) inside are also rotated.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the second pipe (15) also located entirely in the base (40), because it is a matter of common sense.  
Furthermore, having the second pipe (15) is provided entirely in the base (40) does not change the operation of the device in any way.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882